Citation Nr: 1532250	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  12-30 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral peripheral neuropathy of the upper extremities, including as secondary to the service-connected diabetes mellitus.

3.  Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, including as secondary to the service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969. 

These matters come before the Board of Veterans' Appeals (the Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego and were subsequently transferred to the RO in Oakland, California. 

In his May 2009 VA Form 21-526, the Veteran claimed service connection for PTSD, hearing loss, tinnitus, diabetes mellitus, peripheral neuropathy of both hands, peripheral neuropathy of both feet, hypertension, retinopathy and erectile dysfunction.  The Veteran claimed the neuropathy, retinopathy, hypertension, and erectile dysfunction were secondary to his diabetes mellitus.  In the May 2010 rating decision, the RO granted service connection for PTSD, with a 10 percent rating and denied service connection for all other claimed disorders.  The Veteran filed a Notice of Disagreement with all issues, excluding his hearing loss and tinnitus claims and filed a timely appeal.  In a May 2012 rating decision, the RO increased the Veteran's PTSD rating to 30 percent, effective the date of the claim.  As this is not the maximum amount permitted for PTSD, and as the Veteran has not expressed satisfaction with the new rating, the matter is still on appeal.  In a May 2014 rating decision, the RO granted service connection for diabetes mellitus with secondary hypertension, erectile dysfunction, and diabetic retinopathy.  This represents a full grant of the service connection claims.  Moreover, the Veteran has not expressed dissatisfaction with the disability rating or the effective date assigned.  Therefore, those issues are no longer before the Board on appeal.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, in February 2010, the Veteran was afforded a VA examination where the Veteran denied any psychiatric hospitalizations and previous suicide attempts.  He reported he received outpatient treatment at the Vet Center, most recently in February 2010.  The only record from the Vet Center is a December 2009 letter from R.B.  As there is evidence of missing relevant private treatment records, they should be obtained on remand.  Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.

Second, in February 2010, the Veteran was afforded a VA examination where the Veteran reported a history of carpal tunnel syndrome, including a carpal tunnel release in 2003.  At the time of the examination, a diagnosis of diabetes mellitus had not been confirmed.  The Veteran reported numbness and tingling in his fingertips and toes for several years.  The Veteran reported that the symptoms last a few minutes and improve after shaking his hands or feet.  

On examination, the Veteran underwent a neurological examination.  Nonfocal cranial nerves were intact.  Strength was 5 out of 5 in the upper and lower extremities.  Hand grips were 5 out of 5 bilaterally.  The examiner noted that sensory examination was intact.  "Sensory is normal including to monofilament testing on upper and lower extremities."  The examiner noted, "[s]ubjective symptoms of peripheral neuropathy of the hands and feet without objective findings on examination today in view of normal sensory examination and monofilament testing.  This condition of peripheral neuropathy is not caused by diabetes mellitus if diagnosed today, nor is the carpal tunnel syndrome condition treated by release of ligament in 2003."  However, the Board finds the examiner's opinion to be internally inconsistent and not supported by an adequate rationale.  The examiner states that the Veteran's neurological examination was normal, but then states that the Veteran's peripheral neuropathy is not caused by diabetes.  Further, the examiner does not provide a rationale for her opinion that the neuropathy is not related to the service-connected diabetes mellitus.  Therefore, the Board finds the opinion inadequate for adjudication purposes and remands for another examination.  

Third, the Veteran has not been provided notice on secondary service connection.  He has alleged that his neuropathies of the upper and lower extremities are caused by his service-connected diabetes mellitus.  Accordingly, appropriate notice concerning secondary service connection claims should be provided on remand.

Lastly, it appears that the Veteran may receive treatment at a VA facility.  As the Board has a duty to assist the Veteran in obtaining medical records - especially those in the possession of the VA - the Veteran's VA medical records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice that addresses how to substantiate a claim for service connection on a secondary basis.

2  Contact the Veteran and request that he provide or authorize the release of records from R.B. at the Vet Center and any other private facility where the Veteran has been treated for his PTSD.  See December 2009 letter from R.B.

All attempts to secure the above-referenced evidence must be documented in the claims file.  If, after making reasonable efforts to obtain any outstanding non-Federal records the AOJ is unable to secure same or if after continued efforts to obtain Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

3.  Obtain VA treatment records pertaining to the Veteran that are not already of record.

4.  Then, schedule the Veteran for a VA examination to determine the etiology of the Veteran's reported symptoms of numbness and tingling in his hands and feet.  The Veteran's electronic claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinions.  The examiner is asked to offer opinions as to the following questions:

(a)  A diagnosis of peripheral neuropathy of the upper and lower extremities should be confirmed or ruled out.  

The examiner should conduct appropriate testing, including an EMG or nerve conduction tests.  The examiner should also address any contradictory evidence, including the Veteran's competent reports of numbness and tingling in his upper and lower extremities.  If peripheral neuropathy is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for this diagnosis. 

(b)  If a diagnosis is confirmed, opine whether it is at least as likely as not (a 50 percent probability or greater) that any peripheral neuropathy of the upper or lower extremities is caused by either a disease or injury attributed to the Veteran's service, including specifically the Veteran's service-connected diabetes mellitus.

(c)  If a diagnosis is confirmed, opine whether it is at least as likely as not (a 50 percent probability or greater) that any peripheral neuropathy of the upper and lower extremities is aggravated (i.e., worsened) beyond the natural progress by the Veteran's service-connected diabetes mellitus.

If aggravation is found, the examiner should address the following medical issues:

i. the baseline manifestations of the Veteran's peripheral neuropathy of the upper and lower extremities found prior to aggravation; and

ii. the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected diabetes mellitus.

A complete rationale must be provided for all opinions.  

5.  After ensuring that the requested actions are completed, and undertaking any additional development action that is deemed warranted, readjudicate the claim.  If the benefit sought is not fully granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), before the electronic claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


